EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Withdrawal of previous Restriction Requirement
Claims 10, 13-14, and 30 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 27-29 directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement and claims 15-16 and 23-24 directed to the addition of silver to the allowable product of claims 10, 13-14, and 30, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/5/16 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Authorization for this examiner’s amendment was given in an interview with Dr. MaryAnne Armstrong on 09/10/21.

The application has been amended as follows: 

All previously withdrawn claims are rejoined.

Claim 10. Please remove the word “the” after the phrase “suitable for” in the 4th paragraph of the claim. Please also change the phrase “in the presence of acetic acid” to “with acetic acid” in a). In c) please amend this step to read as follows: “adding the aqueous solution of sodium hyaluronate of b) to the collagen of equine origin in homogenised gel form of a)”, in d) please amend this step to read as follows: “maintaining the composition of c) under gentle stirring until a homogenous mixture is obtained without the aid of crosslinking agents”, in g) please amend this step to read as follows: “maintaining the resulting mixture of d) under gentle stirring for 15-60 minutes, until a gel is obtained”, in h) please amend this step to read as follows: “maintaining the gel of g) in the absence of stirring for 5-20 minutes, to allow any inclusions to settle”, in i) please amend this step to read as follows: “freeze-drying the gel of h) to obtain a freeze-dried porous pad with elimination of organic acid residues by varying the temperature from -25°C to 25°C, and then gradually to 60°C, wherein the resultant freeze-dried porous pad contains collagen in the amount of not less than 90% w/w”; in j) please amend this step to read as follows: “cutting the freeze-dried porous pad to desired size”.



Claim 14. Please replace the phrase “has a” with “is in a”.

Claim 15. Please remove “for use”.

Claim 17. Please rewrite the first 3 lines of the claim to read as follows:
A process for preparing pharmaceutical compositions according to claim 10, comprising the following steps:
In step a) please replace the phrase “in the presence of” with the word “with”;
In step c) please amend this step to read as follows: “adding the aqueous solution of sodium hyaluronate of b) to the collagen of equine origin in homogenised gel form of a)”, in d) please amend this step to read as follows: “maintaining the composition of c) under gentle stirring until a homogenous mixture is obtained without the aid of crosslinking agents”, in g) please amend this step to read as follows: “maintaining the resulting mixture of d) under gentle stirring for 15-60 minutes, until a gel is obtained”, in h) please amend this step to read as follows: “maintaining the gel of g) in the absence of stirring for 5-20 minutes, to allow any inclusions to settle”, in i) please amend this step to read as follows: “freeze-drying the gel of h) to obtain a freeze-dried porous pad with elimination of organic acid residues by varying the temperature from -25°C to 25°C, and then gradually to 60°C, wherein the resultant freeze-dried porous pad contains collagen in the amount of not less than 90% w/w”; in j) please amend this step to read as follows: “cutting the freeze-dried porous pad to desired size”.

Claim 27. Please rewrite the first 3 lines of the claim to read as follows:
A process for preparing pharmaceutical compositions according to claim 13, comprising the following steps:
In step a) please replace the phrase “in the presence of” with the word “with”;


Claim 28. Please rewrite the first 3 lines of the claim to read as follows:
A process for preparing pharmaceutical compositions according to claim 14, comprising the following steps:
In step a) please replace the phrase “in the presence of” with the word “with”;
In step c) please amend this step to read as follows: “adding the aqueous solution of sodium hyaluronate of b) to the collagen of equine origin in homogenised gel form of a)”, in d) please amend this step to read as follows: “maintaining the composition of c) under gentle stirring until a homogenous mixture is obtained without the aid of crosslinking agents”, in g) please amend this step to read as follows: “maintaining the resulting mixture of d) under gentle stirring for 15-60 minutes, until a gel is obtained”, in h) please amend this step to read as follows: “maintaining the gel of g) in the absence of stirring for 5-20 minutes, to allow any inclusions to settle”, in i) please amend this step to read as follows: “freeze-drying the gel of h) to obtain a freeze-dried porous pad with elimination of organic acid residues by varying the 

Claim 29. Please rewrite the first 3 lines of the claim to read as follows:
A process for preparing pharmaceutical compositions according to claim 15, comprising the following steps:
In step a) please replace the phrase “in the presence of” with the word “with”;
In step c) please amend this step to read as follows: “adding the aqueous solution of sodium hyaluronate of b) to the collagen of equine origin in homogenised gel form of a)”, in d) please amend this step to read as follows: “maintaining the composition of c) under gentle stirring until a homogenous mixture is obtained without the aid of crosslinking agents”, in f) please amend this step to read as follows: “adding the aqueous solution of colloidal metallic silver or a silver salt to the mixture of step d)”, in g) please amend this step to read as follows: “maintaining the resulting mixture of f) under gentle stirring for 15-60 minutes, until a gel is obtained”, in h) please amend this step to read as follows: “maintaining the gel of g) in the absence of stirring for 5-20 minutes, to allow any inclusions to settle”, in i) please amend this step to read as follows: “freeze-drying the gel of h) to obtain a freeze-dried porous pad with elimination of organic acid residues by varying the temperature from -25°C to 25°C, and then gradually to 60°C, wherein the resultant freeze-dried porous pad contains collagen in the amount of not less than 90% w/w”; in j) please amend this step to read as follows: “cutting the freeze-dried porous pad to desired size”.

Claim 30. Please remove the word “the” after the phrase “suitable for” in the 4th paragraph of the claim. Please also change the phrase “in the presence of acetic acid” to “with acetic acid” in a). In step c) please amend this step to read as follows: “adding the aqueous 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant’s amendments to the claims have overcome the previous grounds of rejection under 112(a) with respect to the new matter and scope of enablement, and the previous grounds of rejection under 112(b) and these rejections are withdrawn by the examiner. As previously discussed the amendments applicant’s made the claims to incorporate process limitations into the claim and applicant’s affidavit from 04/01/19 have overcome the previous grounds of rejection under 103 because applicants have demonstrated that the porous pad of the instant claims has a different structure than that of the prior art Stimmeder and applicants now are claiming/distinguishing their pad from the prior art with these added process limitations, e.g. their process leads to a structurally different porous pad than the previous porous pads of Stimmeder.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
	Claims 10, 13-17, 23-24, 27-30 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077.  The examiner can normally be reached on 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.